   Case 18-10011-SMT    Doc 19    Filed 10/02/18 Entered 10/02/18 14:44:29   Desc Main
                                 Document Page 1 of 10
The document below is hereby signed.

Signed: October 2, 2018




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge
                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    THOMAS A. MAURO,                      )     Case No. 18-00107
                                          )     (Chapter 7)
                            Debtor.       )
                                          )
                                          )
    SARAH J. LANDISE,                     )
                                          )
                            Plaintiff,    )
                                          )
                       v.                 )     Adversary Proceeding
                                          )     No. 18-10011
    THOMAS A. MAURO,                      )
                                          )     Not for publication in
                            Defendant.    )     West’s Bankruptcy Reporter.

                MEMORANDUM DECISION AND ORDER RE ABSTENTION

         The plaintiff, Sarah J. Landise, filed the complaint

    initiating this adversary proceeding on May 24, 2018, seeking an

    order from this court holding that a debt that is the subject of

    a civil action that is pending in the Superior Court of the

    District of Columbia against the debtor, Thomas A. Muaro, is

    nondischargeable under 11 U.S.C. § 523(a)(6).             The court sua

    sponte raised the issue of whether it ought to abstain from

    hearing the issues still pending in the Superior Court (the
Case 18-10011-SMT   Doc 19    Filed 10/02/18 Entered 10/02/18 14:44:29   Desc Main
                             Document Page 2 of 10


issues of fiduciary duty, conversion, and damages) and ordered

the parties to brief the court on the issue of abstention.                 The

parties have responded.        Mauro requested that a hearing be held

on the court’s order and the parties’ responses.              A hearing is

unnecessary and, for the following reasons, the court will

abstain.

                                       I

      The facts of this case go back more than 30 years to 1985

when Landise and Mauro practiced law together in the District of

Columbia.   Landise left the practice in 1987 and Mauro retained

several cases that were still pending when Landise left including

a large personal injury case against Otis Elevator Company.

Mauro procured a judgment that was affirmed upon subsequent

appeal in 1992, and collected a contingency fee for successful

representation in that case.

      In 1990, Landise hired counsel to obtain an accounting of

the alleged partnership.        Mauro rejected a request for an

accounting.   When the parties could not come to a settlement,

Landise filed the civil action against Mauro in the Superior

Court on February 22, 1992, after the judgment in the Otis

Elevator case was affirmed, alleging that a partnership was

formed in 1985 and that Mauro had violated his fiduciary duty by

not sharing the collected contingency fee with Landise.                  Landise

also sought an accounting and damages related to the alleged


                                        2
Case 18-10011-SMT   Doc 19    Filed 10/02/18 Entered 10/02/18 14:44:29   Desc Main
                             Document Page 3 of 10


partnership and wind-down.

      The civil action originally went to a trial in 1993, wherein

the jury found for Mauro.        The District of Columbia Court of

Appeals reversed and remanded the action back to the Superior

Court.   The Superior Court held a second trial in July 2000.

Judge William Jackson of the Superior Court allowed the jury to

answer certain interrogatories, but the jury could not answer all

interrogatories without an accounting by the parties, which

prevented the jury from quantifying the verdict.              Accordingly,

Judge Jackson refused to submit the issue of damages to the jury.

The jury found a partnership had been formed by an oral agreement

and that the defendant had violated his fiduciary duty.                  The jury

did not, however, decide the issue of damages.              Now, more than 18

years later, the issue of damages has still not been decided.

      The case remained pending in the Superior Court.              On January

24, 2018, the matter was referred to an Auditor-Master with a

prohibition against reconsidering issues already decided by the

Court of Appeals of the District of Columbia and with a deadline

“to file a written report with appropriate findings and

recommendations with the Court no later than October 19, 2018, or

as soon thereafter as these tasks can be expeditiously

accomplished.”      Landise v. Mauro, No. 1992 CA 2456, at 2 (D.C.

Jan. 24, 2018) (Order of Referral to Auditor-Master).               A status

meeting was also scheduled for November 16, 2018.


                                        3
Case 18-10011-SMT   Doc 19     Filed 10/02/18 Entered 10/02/18 14:44:29   Desc Main
                              Document Page 4 of 10


      Mauro initiated his bankruptcy case by filing a voluntary

petition under chapter 7 of the Bankruptcy Code on February 20,

2018.   Landise filed this adversary proceeding on May 24, 2018.

At the scheduling conference held on July 31, 2018, the court

brought up the issue of abstention, and on August 17, 2018, the

court issued an order for the parties to show cause why the court

ought not abstain pending issuance of a final judgment in the

Superior Court.     Landise responded in favor of abstention.

Mauro, however, objects to abstention and asks that this court

decide the issue of damages and the issue of nondischargeability.

                                        II

      Under 28 U.S.C. § 1334(c)(1), bankruptcy courts may “abstain

from hearing a particular proceeding arising under title 11 or

arising in or related to a case under title 11” if doing so is

“in the interest of justice, or in the interest of comity with

State courts or respect for State law.”             In general, federal

courts ought to abstain from hearing cases properly before them

only in rare cases.     Colorado River Water Conservation District

v. United States, 424 U.S. 800, 813 (1976) (“Abstention from

exercise of federal jurisdiction is the exception, not the

rule.”).   However, 28 U.S.C. § 1334 provides bankruptcy courts

“considerable discretion to decide whether to abstain under

section 1334(c)(1).”         Bricker v. Martin, 348 B.R. 28, 34 (W.D.

Pa. 2006).   Courts will consider several factors when determining


                                         4
Case 18-10011-SMT   Doc 19    Filed 10/02/18 Entered 10/02/18 14:44:29   Desc Main
                             Document Page 5 of 10


whether to abstain from hearing a proceeding including:

      (1) the effect of abstention on the efficient
      administration of the bankruptcy estate; (2) the extent
      to which state law issues predominate over bankruptcy
      issues; (3) the difficulty or unsettled nature of the
      applicable law; (4) the presence of a related proceeding
      commenced in state court or other non-bankruptcy court;
      (5) the basis of bankruptcy jurisdiction, if any, other
      than 28 U.S.C. § 1334; (6) the degree of relatedness or
      remoteness of the proceeding to the main bankruptcy case;
      (7) the substance rather than form of an asserted “core”
      proceeding; (8) the feasibility of severing state law
      claims from core bankruptcy matters to allow judgments to
      be entered in state court with enforcement left to the
      bankruptcy court; (9) the burden of the bankruptcy
      court’s docket; (10) the likelihood that the commencement
      of the proceeding in bankruptcy court involves forum
      shopping by one of the parties; (11) the existence of a
      right to a jury trial; (12) the presence in the
      proceeding of non-debtor parties; (13) comity; and (14)
      the possibility of prejudice to other parties in the
      action.

In re Scanware, Inc., 411 B.R. 889, 897-98 (Bankr. S.D. Ga.

2009).

      Mauro contends that this court should not abstain because “a

federal court must be slow to abstain from a matter over which it

has jurisdiction,” Response to Order to Show Cause and Opposition

to Abstention at 8, and refers to the Supreme Court’s holding in

Colorado River Water Conservation District, 424 U.S. at 813,

that “[a]bstention from exercise of federal jurisdiction is the

exception, not the rule.”        However, bankruptcy courts are given

broad statutory discretion to abstain from proceedings in a

bankruptcy case.     See In re Republic Reader’s Service, Inc., 81

B.R. 422, 425 (Bankr. S.D. Tex. 1987).


                                        5
Case 18-10011-SMT   Doc 19     Filed 10/02/18 Entered 10/02/18 14:44:29   Desc Main
                              Document Page 6 of 10


      In any event, the relevant factors weigh heavily in favor of

abstention.   The greatest factor in support of abstention is

factor 13, comity.     Most of the other factors support this

factor, especially factors 2, 3, 4, 7, and 9.              Most importantly,

most of the issues concerning the state law claims have already

been decided by a jury in the Superior Court, but because the

issue of damages was bifurcated from the issues of liability,

there is not a final judgment giving the jury’s findings and the

court’s holdings collateral estoppel effect.              It would be a great

disregard of comity to re-decide issues that were already decided

by a jury in the Superior Court, especially where the events

surrounding the cause of action took place more than 30 years

ago, and the filing of the bankruptcy case only this year has

prevented the Superior Court from entering a final judgment.

      As already stated, factors 2, 3, 4, 7, and 9 strongly

support this factor.         There is a related case pending in the

Superior Court (factor 4), and the state law issue of whether

there is a debt, and the amount of that debt, predominates over

the bankruptcy issue of whether such debt would be

nondischargeable (factor 2).          Furthermore, should the Superior

Court find that Landise suffered no damages, then there would be

no nondischargeability claim.          Additionally, with respect to

factor 7, while determining whether a nondischargeable debt

exists is statutorily a “core” proceeding in form, the remaining


                                         6
Case 18-10011-SMT    Doc 19    Filed 10/02/18 Entered 10/02/18 14:44:29   Desc Main
                              Document Page 7 of 10


issue of fixing the amount of damages in the Superior Court is

one that is a purely state law issue that does not impact the

issue of nondischargeability (unless there were no damages).                  The

claim of damages is one that would exist even if there had been

no bankruptcy case, thus strongly suggesting that fixing damages

does not in a practical sense go to the core of bankruptcy

jurisdiction.       Moreover, while there is no indication that the

law is unsettled or difficult, it would make little sense for

this court to be burdened with the reconsideration of the issues

regarding liability that have already been decided, especially

where the events took place over 30 years ago (factors 3 and 9).

      The factors regarding administration of the bankruptcy case

support abstention.      This is a no-asset case, meaning that

determining the amount of this debt will have no impact on the

administration of the estate (factors 1 and 6), and again, as to

factor 7, fixing the amount of damages does not go to the core of

bankruptcy jurisdiction.         Finally, it is entirely more feasible

to let the state court adjudicate the damage claim and to leave

to the bankruptcy court the issue of whether the debt can be

enforced by Landise as being nondischargeable (factor 8).                  The

Superior Court can easily determine the extent of liability Mauro

has to Landise, and then this court can decide whether the debt

is nondischargeable.

      Finally, factor 14 supports abstention, because there is no


                                         7
Case 18-10011-SMT   Doc 19    Filed 10/02/18 Entered 10/02/18 14:44:29   Desc Main
                             Document Page 8 of 10


evidence that the parties would be prejudiced by the court’s

abstaining from hearing the state law claims.

      The remaining factors, factors 5, 10 and 12, do not show

that the court ought not abstain.           As to factor 5, the district

court might have jurisdiction outside of § 1334 under diversity

of citizenship jurisdiction, but there may be statute of

limitations issues that would prevent the district court from

hearing the damage claim if a diversity action were brought.1

Factors 10 and 12 are neutral.          There is no definitive support

that the parties are engaged in forum shopping (factor 10), and

there are no parties to the adversary proceeding besides the

debtor and the putative creditor (factor 12).

      Given that the factors weigh heavily in favor of abstention,

the court will abstain from hearing the state court issue

regarding establishing the underlying debt, but will retain

jurisdiction of the bankruptcy issue of nondischargeability of

that debt.



      1
        The events in this case took place more than 30 years
ago, easily outside the statute of limitations, but the case has
been pending in the Superior Court. While generally the statute
of limitations is tolled while a case is pending, see Baba v.
Goldstein, 996 A.2d 799, 802 (D.C. 2010), there is a question as
to whether the Superior Court case has tolled the statute of
limitations if a new diversity action were brought in the
District Court. See Carter v. Washington Metropolitan Area
Transit Authority, 764 F.2d 854 (D.C. Cir. 1985) (finding that
the statute of limitations barred the cause of action in the
District Court even though the same cause of action was still
pending in the Superior Court).

                                        8
Case 18-10011-SMT    Doc 19    Filed 10/02/18 Entered 10/02/18 14:44:29   Desc Main
                              Document Page 9 of 10


                                       III

      Landise has requested that the court lift the automatic stay

and allow the Superior Court case to proceed.              As this court has

concluded that abstention is appropriate, it is necessary and

appropriate for the court to lift the automatic stay in order for

the Superior Court case to proceed to its conclusion.

                                        IV

      Based on the foregoing, it is

      ORDERED that Mauro’s request for an oral hearing on the

court’s show cause order (Dkt. No. 12) and his response to the

show cause order is DENIED, and the hearing tentatively set for

October 9, 2018, at 10:30 a.m. is cancelled.              It is further

      ORDERED that the court will abstain from hearing the issues

in Landise v. Mauro, Case No. 1992 CA 2456, currently pending in

the Superior Court, but will retain jurisdiction over the issue

of whether any judgment that may issue from that case is

nondischargeable.       It is further

      ORDERED that the automatic stay is lifted to allow Landise

to pursue obtaining a judgment in the Superior Court in Case No.

1992 CA 2456.       It is further

      ORDERED that the proceedings of this adversary proceeding




                                         9
Case 18-10011-SMT                                                                 Doc 19    Filed 10/02/18 Entered 10/02/18 14:44:29   Desc Main
                                                                                           Document Page 10 of 10


are stayed pending a final judgment being entered in the Superior

Court.

                                                                                                                [Signed and dated above.]

Copies to: Recipients of e-notification of filings.




R:\Common\TeelSM\TTD\Orders\Removal\Order re Abstention_Landise v. Mauro_v5.wpd
                                                                                                     10
